Citation Nr: 1758440	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-29 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for peripheral neuropathy of the right and left lower extremities.

2. Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from January 1981 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied reopening of a service connection claim for peripheral neuropathy of the right and left lower extremities.


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the right and left lower extremities was previously denied in December 2002.  The Veteran was informed of the decision, including his right to appeal, but did not appeal, or submit new evidence within a year of the decision.  

2.  Evidence submitted since December 2002 includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative and redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim for service connection.

3.  The weight of the evidence supports a finding that the Veteran's peripheral neuropathy of the right and left lower extremities began during his military service.



CONCLUSIONS OF LAW

1.  The December 2002 decision denying service connection for peripheral neuropathy of the right and left lower extremities is final.  38 U.S.C. § 7105 (1994); 38 C.F.R. §§ 3.104, 20.1103 (2002).  

2.  New and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right and left lower extremities.  38 U.S.C. §§  5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156(a), 3.159, 20.1103 (2017).

3.  The criteria for service connection for peripheral neuropathy of the right and left lower extremities have been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran asserts that new and material evidence exists to reopen his claim for peripheral neuropathy of the right and left lower extremities.

In December 2002, the Veteran's claim for a bilateral foot condition (claimed as numbness and soreness) was denied.  The Veteran was notified of such decision, but he did not file a notice of disagreement or submit any new and material evidence within the one year appeal period, and that decision became final.  

In September 2011, the Veteran submitted a claim for compensation benefits claiming numbness in his feet.  This claim was treated as a request to reopen his previously denied claim for a bilateral foot condition.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to the general rule allows for reopening where new and material evidence exists.  38 U.S.C. § 5108; Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2002 denial included service, private, and VA treatment records, a November 2002 VA examination, and a statement from the Veteran.   

Pertinent evidence received since the December 2002 rating decision includes a May 2012 VA examination, VA and private treatment records, a medical opinion, and lay statements from the Veteran and his family.

The Board finds that the evidence submitted since the December 2002 decision is new as it had not been previously considered.  This evidence is also material as it relates to the basis of the prior final denial.  The previous claim was denied because there was no indication of in-service symptoms or treatment for peripheral neuropathy of the left or right lower extremities.  The September 2017 medical opinion, coupled with lay statements from the Veteran and his family, addresses the in-service element of service connection.  As such, the previously denied claim for service connection is reopened. 

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is currently diagnosed with peripheral neuropathy of the bilateral lower extremities.  The Board finds that this condition meets the requirement of a current disability.  Therefore, the remaining determination is whether the Veteran experienced an in-service injury or incurrence and whether a causal relationship exists between the current disability and the in-service incurrence.

The Veteran and his family submitted statements that credibly established that the Veteran first began experiencing numbness in his toes in the 1990s while in service.  Specifically, the Veteran's spouse stated that she recalls him being clumsy, tripping over things, having balance issues, and having to wear socks all the time because his feet were cold.  The Veteran's spouse noted that he was not known to be clumsy prior to the onset of toe numbness.  The Veteran's son also recalled his having to wear socks and hearing discussions about his father having numb toes in the 1990s while the family was stationed in England.  

Additionally, the Veteran testified that he experienced numbness in his toes and feet since approximately 1996, several years before he separated after more than 20 years of military service.  The Veteran reported mentioning these symptoms to his doctor and being tested for diabetes, but receiving negative results.  The Veteran also reported the numbness spread from his feet up his legs after his separation from service.         

While the Veteran lacks the medical training and expertise to determine the etiology of his neuropathy condition, he certainly possesses the competency to report what comes to him through his senses, one of which is reporting on the sensation he does or does not experience is his lower extremities.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of in-service and post-service symptoms are found to be credible and are afforded great weight.  The statements from his wife and son are also found to be credible. 

In September 2017 the Veteran's primary care manager wrote that "it is at least as likely as not that [the Veteran] developed peripheral neuropathy while he was in military service, or within one year of discharge from service."  The physician noted an in-person evaluation as well as review of medical records as a basis for his opinion.  The physician noted that the progression of the Veteran's condition is consistent with the natural progression of neuropathy in general.  The medical opinion is given great weight.

After review of the lay and medical evidence of record, the Board finds that the Veteran's service connection claim should be granted.  


ORDER

New and material evidence has been presented and the Veteran's claim for service connection for peripheral neuropathy of the right and left lower extremities is reopened.

Service connection for peripheral neuropathy of the right and left lower extremities is granted. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


